             Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ORLANDO SERRANO VALLES                          *
2637 16th St, Apt 202                           *
Washington, DC 20009                            *
                                                *
        PLAINTIFF,                              *
                                                *
        V.                                      *     Case No.: 1:20-CV-1012
                                                *
SUNFLOWER, LLC D/B/A FLAVORS OF INDIA           *
2524 L Street NW                                *
Washington, DC 20037                            *
                                                *
        Serve: ABDUL HANNAN BHUIY AN            *
               2524 L Street. NW                *
               Washington, DC 20037             *
                                                *
                                                *
ABDUL HANNAN BHUIY AN                           *
       th
5011 8 Road St.                                 *
Arlington, VA 22204                             *
                                                *
        DEFENDANTS.                             *
******************************************************************************
                                           COMPLAINT

        Plaintiff Orlando Serrano Valles ("Plaintiff'), by and through undersigned counsel, hereby

submits this Complaint against Sunflower, LLC d/b/a Flavors of India ("Flavors of India") and

Abdul Hannan Bhuiyan (collectively, "Defendants") to recover damages under the Federal Fair

Labor Standards Act of I 938, as amended, 29 U.S.C. §§ 201, et seq. ("FLSA"), D.C. Minimum

Wage Act Revision Act of 1992, D.C. Code§§ 32-100 I, et seq. ("DCMWA"), and the D.C. Wage

Payment and Collection Law, D.C. Code§ 32-1301, et seq., ("DCWPCL") as set forth below.

                                PARTIES AND JURISDICTION

       1.      Orlando Serrano Valles is an adult resident of the District of Columbia. By

participating as the named Plaintiff in this action, Plaintiff consents to prosecute his claims against
Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 2 of 7
Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 3 of 7
Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 4 of 7
Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 5 of 7
Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 6 of 7
Case 1:20-cv-01012-CRC Document 1 Filed 04/17/20 Page 7 of 7
